Case 1:20-cv-21036-JEM Document 1-2 Entered on FLSD Docket 03/06/2020 Page 1 of 6

ASSIGNMENT OF RIGHTS UNDER CONTRACT

This ASSIGNMENT OF RIGHTS UNDER CONTRACT (“Assignment”) is
entered into this_*“"day of January 2019 between AVIA TRAFFIC COMPAN Y, LLG,
a company formed under the laws of Kyrgyzstan, having an address of Kyrgyzstan,
Bishkek City, Panfilova Street #26, 720052 (“Assignor’), and ADVANTAGE
AVIATION SERVICES SWEDEN AB, a company formed under the laws of Sweden,
having an address of Marma 113, 741 93 Knivsta, Sweden (“Assignee”),

WHEREAS, Assignor, as Buyer and JetPro International, LLC., a limited liability
company formed under the laws of the State of Missouri, having an address of 3 N. 47%
Ave., Suite 102, Phoenix, Arizona 85043 (“JetPro”), as Seller, entered into an Aircraft
Engine Sale Agreement dated May 16, 2018 (together with any and all amendments thereto

“Engine Purchase Agreement”), a copy of which is attached hereto and made a part hereof
as Exhibit “A”;

WHEREAS, Assignor and JetPro entered into a certain Engine Service Agreement
dated April 20, 2018 ( the “Service Agreement”), a copy of which is attached hereto and
made a part hereof as Exhibit “B”, with respect to one (1) IAE model V2500-A1 aircraft
engine bearing manufacturer’s serial number V0110 (the “Repair Engine”) owned by
Assignor providing among other things, for the repair of the Repair Engine.

WHEREAS, Assignee wishes to acquire all of Assignor’s rights and interests under
the Engine Purchase Agreement and the Service Agreement, and Assignor wishes to assign
to Assignee all of Assignor's rights and interests under the Engine Purchase Agreement and
the Service Agreement and Assignee is willing to accept such assignment on the following
terms and conditions.

NOW THEREFORE, for the sum of Ten Dollars (US$10.00) and other good and
valuable consideration, it is agreed as follows:

Ts Assignor does hereby assign to Assignee all of its rights and interests in and
to the Engine Purchase Agreement, the Purchase Engine, the Service Agreement and the
Repair Engine and each and every right and interest in respect of the Purchase En gine and
the Repair Engine and any and all contracts, agreements, understandings by and between
Assignor and JetPro with respect thereto, and Assignee agrees to accept assignment of all
Assignor’s rights and liabilities under the Engine Purchase Agreement and the Service
Agreement in accordance with the terms and conditions thereof.

Zi Without limitation to the foregoing, this Assignment includes:

(a) the right upon valid tender to purchase the Purchase Engine pursuant to the
Engine Purchase Agreement subject to the terms and conditions thereof and
the right to take title to the Purchase Engine and to be named the "Buyer"
in the bill of sale for the Purchase Engine;
Case 1:20-cv-21036-JEM Document 1-2 Entered on FLSD Docket 03/06/2020 Page 2 of 6

(b) the right to accept delivery of the Purchase Engine;

(c) all claims for damages arising as a result of any default under the Engine

Purchase Agreement and Service Agreement by JetPro in respect of the
Purchase Engine and Repair Engine;

(d) all warranty and indemnity provisions contained in the Engine Purchase
Agreement and Service Agreement, and all claims arising thereunder, in
respect of the Purchase Engine and Repair Engine;

(e) any and all rights of Assignor to compel performance of the terms of the
Engine Purchase Agreement and the Service Agreement in respect of the
Purchase Engine and Repair Engine;

(f) all Assignor's rights and interests in and to the Engine Purchase Agreement
and the Service Agreement and any other matters directly pertaining to or
arising out of the Engine Purchase Agreement and Service Agreement;

(g) all Assignor's rights and interests in or arising out of any advance or other
payments or deposits made by Assignor in respect of the Purchase Engine
and Repair Engine under the Engine Purchase Agreement and Service
Agreement and any amounts credited or to be credited or paid or to be paid
by Assignor in respect of the Purchase Engine and Repair Engine; and

(h) the right to file suit to legally prosecute claims against JetPro, its owners,
directors, members, officers, employees, contractors and assigns or any
other person or entity in respect to the enforcement of rights under the
Engine Purchase Agreement and Service Agreement and in connection
therewith or rising therefrom.

Assignee hereby accepts such assignment.

3; It is expressly agreed that, anything herein contained to the contrary
notwithstanding: (a) Assignor has performed all its obligations with respect to the Purchase
Engine and Repair Engine to be performed by it, (b) Assignor will at all times remain liable
to JetPro under the Engine Purchase Agreement and the Service Agreement to perform all
obligations of Buyer thereunder to the same extent as if this Assignment had not been
executed, and (c) the exercise by Assignee of any of the assigned rights will not release
Assignor from any ofits obligations to JetPro under the Engine Purchase Agreement or the
Service Agreement to the extent any such obligations may exist, except to the extent that
such exercise constitutes performance of such obligations.

4, Assignor further agrees, expressly for the benefit of Assignee, upon the
written request of Assignee, Assignor will promptly execute and deliver such further
Case 1:20-cv-21036-JEM Document 1-2 Entered on FLSD Docket 03/06/2020 Page 3 of 6

assurances and documents and take such further action as Assignee may reasonably request
in order to obtain the full benefits of Assignor’s agreements in this paragraph.

5, Nothing contained herein will subject Assignor to any liability to which it
would not otherwise be subject under the Engine Purchase Agreement or Service
Agreement or modify in any respect the contract rights of Assignor thereunder.

6. Effective as from the date hereof, Assignor does hereby constitute Assignee,
Assignor's true and lawful attorney-in-fact, irrevocably, with full power (in the name of
Assignee or the name of Assignor or otherwise) to ask, require, demand, receive, and give
acquittance for any and all moneys and claims for moneys due and to become due under or
arising out of the Engine Purchase Agreement and Service Agreement in respect of the
Purchase Engine and the Repair Engine, to the fullest extent of the law.

7 This Assignment may be executed by the parties in separate counterparts,

each of which when so executed and delivered will be an original, but all such counterparts
will together constitute but one and the same instrument.

[Signature page follows]
Case 1:20-cv-21036-JEM Document 1-2 Entered on FLSD Docket 03/06/2020 Page 4 of 6

IN WITNESS WHEREOF, the Assignor and the Assignee have duly executed this
Assignment of Rights Under Contract as of the date set forth above.

 

AVIA TRAFFIC COMPANY, LLC, ADVANTAGE AVIATION SERVICES
as Assignor Pee mle en SWEDEN AB, ignee

ty eULUk fog Mgt LW
By: De + OTSA ie 28) By:

   

 

Name: Alik Askaro ANS fee) Name: feEéne tre piled. CéAG-r7

<°— Ap ANTABE

an : Neos 3 eg

AVIATION SERVICES Sweden AB
3, 741 93 KNIVSTA, Sweden
556918398901

 
  
 

Title:

   

 

Marma 11
VAT No: SE
Case 1:20-cv-21036-JEM Document 1-2 Entered on FLSD Docket 03/06/2020 Page 5 of 6

Exhibit “A”

Aircraft Engine Sale Agreement
Case 1:20-cv-21036-JEM Document 1-2 Entered on FLSD Docket 03/06/2020 Page 6 of 6

Exhibit “B”

Service Agreement
